DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
Abstract, line 8, “the rise times” should be replaced by --rise times of the step-shaped signal rises--.  The term “the rise times” lacks an antecedent basis.
Appropriate correction is required.
An amended abstract should be provided on a separate sheet of paper.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A method for operating a radiation detection system comprising at least one radiation detector and at least one signal filter, the method comprising: 
supplying an input signal to the at least one signal filter by the at least one radiation detector, the input signal having step-shaped signal rises, each step-shaped signal rise having a rise time; 
step-shaped signal rise (recited previously); 
specifying a waiting time for the respective step-shaped signal rise in each case such that the waiting time is greater than or equal to the rise time of the respective step-shaped signal rise; and 
producing an output signal of the at least one signal filter, data point pairs of the input signal being processed in which a time interval of data points from each other is equal to the waiting time for the respective step-shaped signal rise, 
wherein at least 8o% of [[the]] rise times of the step-shaped signal rises (a lack of an antecedent basis) lie between 10 ns and 8oo ns inclusive, and 
wherein the at least one radiation detector [[is]] comprises a silicon drift detector having a radiation entry window of at least 5 mm2.
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
Claim 2 should be amended as follows:
2. (Proposed Amendments) The method according to claim 1, further comprising generating a signal band in the output signal for each signal rise, and wherein a height and/or an integral of the signal band is proportional to a step height of an associated step-shaped signal rise (recited previously in claim 1).
Appropriate correction is required.
Claims 3 and 4 are objected to because of the following informalities:
Claim 3 should be amended as follows:
the data points (recited previously in producing an output signal in claim 1) of the input signal relating to the respective step-shaped signal rise (recited previously in claim 1) are stored at least temporarily.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
Claim 4 should be amended as follows:
4. (Proposed Amendments) The method according to claim 3, wherein supplying the input signal to the at least one signal filter by the at least one radiation detector (recited previously in claim 1), buffering the input signal, and producing the output KET-oio5USoi-EHPage 3 of 9signal of the at least one signal filter are performed continuously and simultaneously, wherein determining the rise time of the respective step-shaped signal rise and specifying the waiting time for the respective step-shaped signal rise are each triggered by one of [[the]] signal rises (a lack of an antecedent basis) so that the waiting time remains the same until a new waiting time is determined in a further determination of the rise time on a basis of a subsequent step-shaped signal rise, and wherein a change from the waiting time to the new waiting time takes place abruptly.
Appropriate correction is required.
Claims 5 and 6 are objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Proposed Amendments) The method according to claim 1, wherein [[the]] waiting times (a lack of an antecedent basis) assigned to [[the]] signal rises (a lack of an antecedent basis) are partly below 0.8 times and partly above 1.2 times of an average waiting time.

Claim 6 is objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Proposed Amendments) The method according to claim 5, further comprising buffering the input signal to the at least one signal filter by the at least one radiation detector (recited previously in claim 1) so that the data points (recited previously in producing an output signal in claim 1) of the input signal relating to the respective step-shaped signal rise are stored at least temporarily, wherein buffering the input signal to the at least one signal filter by the at least one radiation detector comprises buffering to a maximum waiting time so that enough data is buffered in order to be able to calculate a filter output with the maximum waiting time, so that the data points are discarded after [[this]] the maximum waiting time has elapsed, and wherein the maximum waiting time is fixed for a particular input signal and the maximum waiting time exceeds the average waiting time by at least a factor 1.5 and by at most a factor 3.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities: 
Claim 7 should be amended as follows:
7. (Proposed Amendments) The method according to claim 1, further comprising rejecting a further step-shaped signal rise, which follows a preceding step-shaped signal rise within a sum of the waiting time and a pulse forming time, in a signal evaluation of the input signal.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  

8. (Proposed Amendments) The method according to claim 1, further comprising generating the output signal of the at least one signal filter (recited previously in claim 1) from the data point pairs by a trapezoidal filter, a Gaussian filter, or a Cusp filter.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
Claim 9 should be amended as follows:
9. (Proposed Amendments) The method according to claim 1, wherein the input signal to the at least one signal filter by the at least one radiation detector (recited previously in claim 1) [[is]] comprises a pre-amplified signal and a digitized signal of the at least one radiation detector.
Appropriate correction is required.
Claims 12-14 are objected to because of the following informalities:  
Claim 12 should be amended as follows:
12. (Proposed Amendments) A radiation detection system comprising: 
at least one radiation detector; 
a charge-sensitive amplifier; and 
evaluation electronics comprising a preamplifier, an analog-digital converter (ADC), and at least one signal filter configured to perform digital signal processing (a rejection under 35 U.S.C. 112(b)), 
wherein the evaluation electronics follows the charge-sensitive amplifier, 
wherein the evaluation electronics includes, seen from the charge-sensitive amplifier, [[a]] the preamplifier, [[an]] the analog-digital-converter (ADC), 
wherein the at least one radiation detector comprises at least one radiation-sensitive region and at least two electrodes connected to the at least one radiation-sensitive region, 
wherein the at least one radiation detector is configured to supply an input signal to the at least one signal filter, 
wherein the at least one signal filter is configured to provide an output signal of the evaluation electronics, 
wherein the input signal comprises step-shaped signal rises, each step-shaped signal rise having a rise time, 
wherein at least 8o% of [[the]] rise times of step-shaped signal rises (a lack of an antecedent basis) lie between 10 ns and 8oo ns inclusive, and 
wherein the at least one radiation detector [[is]] comprises a silicon drift detector having a radiation entry window of at least 5 mm2.
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
Claim 14 should be amended as follows:
14. (Proposed Amendments) The radiation detection system according to claim 12, further comprising an Energy-Dispersive X-ray spectroscopy (EDX) system.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-14 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites a processing “digital signal processing” in line 7, which renders the claim indefinite.  Since “digital signal processing” is a processing to be performed rather than a structural limitation, this recitation renders a structure of the evaluation electronics indefinite.

Response to Amendment
Applicant’s amendments filed 01 December 2021 with respect to the drawings have been fully considered.  The objections of the drawings have been withdrawn.
Applicant’s amendments filed 01 December 2021 with respect to claim 2 have been fully considered.  The objections of claim 2 have been withdrawn.
Applicant’s amendments filed 01 December 2021 with respect to claim 7 have been fully considered.  The objections of claim 7 have been withdrawn.
Applicant’s amendments filed 01 December 2021 with respect to claim 8 have been fully considered.  The objections of claim 8 have been withdrawn.

Response to Arguments
Applicant’s arguments filed 01 December 2021 have been fully considered but they are not persuasive.
With respect to an objection of the abstract, applicant argued that the limitation “the rise times” refers to the limitation “a plurality of individual rise times” in line 4.  This argument is not persuasive because the limitation “a plurality of individual rise times” is not recited in the abstract.  Therefore, the objection of the abstract is being maintained.
With respect to an objection of claim 4, applicant argued that the limitation “the signal rises” refers to the limitation “the plurality of individual signal rise(s)” recited in claim 1.  This argument is not persuasive because the limitation “a plurality of individual signal rise(s)” is not recited in claim 1.  Therefore, the objection of claim 4 is being maintained.
With respect to an objection of claim 5, applicant argued that the limitation “the waiting times” refers to the limitation “the plurality of individual signal rise(s)” recited in claim 1.  This argument is not persuasive because the limitation “a plurality of individual signal rise(s)” is not recited in claim 1.  Therefore, the objection of claim 5 is being maintained.
With respect to an objection of claim 5, applicant argued that the limitation “the signal rises” refers to the limitation “the plurality of individual signal rise(s)” recited in claim 1.  This argument is not persuasive because the limitation “a plurality of individual signal rise(s)” is not recited in claim 1.  Therefore, the objection of claim 5 is being maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ohashi (U. S. Patent No. 10,795,031 B2) disclosed a radiation detection system comprising a signal processor for radiation detection.
Yun et al. (U. S. Patent No. 9,449,781 B2) disclosed X-ray illuminators with a high flux and a high-flux density.
Nygård (U. S. Patent No. 9,103,924 B2) disclosed a high-throughput detector array.
Kooijman et al. (U. S. Patent No. 8,941,072 B2) disclosed a silicon drift diode detector configured to switch between a pulse-height measurement mode and a current measurement mode.
Rohde (U. S. Patent No. 7,858,946 B2) disclosed an energy-dispersive X-ray I-FET SDD detector and a method for a pulse-reset neutralization of accumulated charges within an energy-dispersive X-ray I-FET SDD detector.
Drummond et al. (U. S. Patent No. 7,339,175 B1) disclosed a feedback circuit for an output control in a semiconductor X-ray detector.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884